ORDER
This matter originated in this court on the filing of a report by the Commission on Continuing Legal Education (the “commission”) pursuant to Gov.Bar R. X(6)(A)(1)(b) and (A)(2)(d). The commission recommended the imposition of sanctions against certain attorneys and judges, including the above-named respondent, for failure to comply with the applicable continuing legal education provisions of Gov.Bar R. X and Gov.Jud. R. IV for the 2000-2001 reporting period.
On November 6, 2002, pursuant to Gov.Bar R. X(6)(B)(1), this court issued to the respondent an order to show cause why the commission’s recommendation should not be adopted and an order so entered against the respondent. Respondent filed objections to the commission’s recommendation, the commission filed an answer brief, and this cause was considered by the court. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that respondent shall pay to the Commission on Continuing Legal Education, within 30 days of the date of this order, by certified check, bank check, or money order, a sanction fee which is hereby imposed in the total amount of $[ ].
IT IS FURTHER ORDERED that the Clerk of the court shall record the respondent’s status on the roll of attorneys as “NOT IN GOOD STANDING” until such time as the respondent has complied with this order but that this order shall not be considered a disciplinary order pursuant to Gov.Bar R. V or Gov.Bar R. X(6)(H).
IT IS FURTHER ORDERED that the commission shall notify the Clerk of the court when payment of the imposed sanction has been made by respondent.
IT IS FURTHER ORDERED that, payment of the sanction notwithstanding, respondent shall comply with the requirements imposed by Gov.Bar R. X for the 2000-2001 reporting period. See CLE Reg. 503.04.
Registration Residence Residence Employer Employer Sanction State Amount Attorney Name Number County State County
John Christopher Holden 0016100 CA $150.00
Ann E. Woodley 0053836 AZ AZ $400.00
Thomas Orlo Gorman 0030081 MD DC
Susan Leslie Dolin 0017955 FL FL
Bradley Davis Barbin 0070298 FL FL $600.00
Ann Truitt Hunsaker 0043652 KY KY $490.00
Lucian Joseph Bernard 0047159 Hamilton OH KY $570.00
Jeffrey Bullard 0058355 MI MI $340.00
John Mather Conway 0064724 MI MI $160.00
Scott Brian Lang 0017008 PA PA
Mare J. Frumer 0040531 PA PA
Robert Francis Foster 0071365 VA VA $250.00
Paul Thomas Farrell, Jr. 0070257 WV WV $150.00
Randy Dean Gossett 0016655 Belmont OH WV $750.00
Joseph Anthony Benavidez 0042447 Allen OH Allen OH $100.00
Arthur Morton Litt 0024161 Cuyahoga OH Cuyahoga OH $610.00
Scott Lawrence Evans 0064528 Franklin OH Franklin OH $600.00
Timothy Solomon Horton 0065934 Franklin OH Franklin OH $150.00
Sean Patrick DeVillers 0066963 Franklin OH Franklin OH $430.00
Robert Raymond Lech 0073078 Franklin OH Franklin OH $205.00
Sean Curran 0070352 Hamilton OH Hamilton OH $460.00
Charles Davis Lowe 0033209 Montgomery OH Montgomery OH $520.00
Joseph Lee Hale 0031835 Scioto OH Scioto OH $440.00
*1497Attorney Name Registration Number Residence Residence County State Employer County Employer Sanction State Amount
David Mahlon Lowry 0031017 Summit OH Summit OH $500.00
Gus Frangos 0032884 Summit OH Summit OH $280.00
James Edward Baldwin 0059294 Warren OH Warren OH $60.00